TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00030-CR


In re Mary Belton


David Wayne Casey, Jr., Appellant


v.


The State of Texas, Appellee





FROM THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY

NO. F-0036978-SH, HONORABLE JANICE L. WARDER, JUDGE PRESIDING



O R D E R 
PER CURIAM
This is a contempt proceeding ancillary to David Wayne Casey's appeal from a
judgment of conviction for sexual assault.  The subject of this proceeding is Mary Belton, court
reporter for the Criminal District Court of Dallas County.
The reporter's record was originally due to be filed on February 4, 2003.  On February
24, 2003, the district court ordered the reporter to prepare the record at no cost to appellant.  On
March 19, 2003, this Court notified the reporter that the record was due no later than April 24, 2003. 
On May 27, 2003, this Court ordered the filing of the record no later than June 20, 2003, but did not
correctly name the reporter.  On July 25, 2003, the record still not having been received, the Court
ordered Mary Belton to tender the record for filing no later than August 22, 2003.  She failed to
tender the record as ordered.
On August 25, 2003, the Court ordered Mary Belton to appear before it on September
10, 2003, to show cause why she should not be held in contempt and sanctions imposed for her
failure to obey the July 25, 2003, order of the Court.  On September 8, the Court received a letter
from Belton, her first communication to this Court.  In the letter, she requested a postponement of
the show-cause hearing and promised that the record in this cause would be tendered for filing on
September 22, 2003.  The Court granted the postponement.  The record was not received.
On October 16, 2003, Belton was ordered to appear before the Court on October 29,
2003, to show cause why she should not be held in contempt for violating the July 25, 2003, order. 
Once again, she asked for a postponement of the hearing.  She also informed the Court that the
record would be filed by November 4, 2003.  The postponement request was granted and Belton was
ordered to appear for her show-cause hearing on December 3, 2003.  Belton failed to appear as
ordered and the reporter's record remains unfiled.
We find that Mary Belton, by her conduct described above, is guilty of contempt of
this Court and should be punished by a fine of $500.  The fine shall be paid to the Clerk of this Court
no later than January 9, 2004.
The Dallas County Criminal District Court is ordered to immediately designate a
deputy court reporter to prepare and file the reporter's record in this cause.  Tex. R. App. P. 13.5. 
The name of the deputy court reporter, date of designation, and the deputy reporter's best estimate
of the date the record can be completed and filed shall be provided to the Clerk of this Court in
writing no later than December 31, 2003.
The Clerk is instructed to deliver a copy of this order to the Executive Director of the
Court Reporters Certification Board.
It is ordered December 19, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish